SUPPORT AGREEMENT

THIS AGREEMENT is made effective the 15th day of December, 2006,

BETWEEN:

PATCH INTERNATIONAL INC.

, a corporation incorporated under the laws of Nevada and having its corporate
office at 1220, 666 Burrard Street, Vancouver, British Columbia, Canada V6C 2X8,



("Patch")

- and -

PATCH ENERGY INC.

, a corporation incorporated under the Canada Business Corporations Act and
having its principal office at 1220, 666 Burrard Street, Vancouver, British
Columbia, Canada V6C 2X8,



("Exchangeco")

- and -

1286664 ALBERTA LTD.

, a corporation incorporated under the laws of the Province of Alberta and
having its registered office at 1000, 400 = 3rd Avenue SW, Calgary, Alberta T2P
4H2,



(the "Trustee")

WHEREAS

pursuant to a share exchange agreement dated as of December 15, 2006 (the "Share
Exchange Agreement"), Exchangeco has agreed to acquire all of the common shares
(the "Common Shares") of Damascus Energy Inc. (the "Company") held by those
persons defined as Vendors in the Share Exchange Agreement (the "Vendors") in
exchange for the issuance to the Vendors of Series A Preferred Series A Special
Shares in the capital of Exchangeco (the "Exchangeable Shares");



AND WHEREAS

in accordance with the Share Exchange Agreement, Patch and Exchangeco have
agreed to enter into this Support Agreement (the "Agreement");



AND WHEREAS

in accordance with the Share Exchange Agreement, Patch and Exchangeco have
agreed to enter into an Exchange and Voting Trust Agreement (the "Exchange and
Voting Trust Agreement") with the Trustee;



NOW THEREFORE

in consideration of the respective covenants and agreements provided in this
Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged) the Parties hereto covenant and
agree as follows:





--------------------------------------------------------------------------------



Article 1
DEFINITIONS AND INTERPRETATION

1.1 Defined Terms

Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the share provisions of the
Exchangeable Shares (the "Share Provisions"), a copy of which are attached
hereto as Schedule "A".

1.2 Interpretation Not Affected by Headings

The division of this Agreement into Articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an "Article" or "section" followed by a number
and/or a letter refer to the specified Article or section of this Agreement. The
terms "this Agreement", "hereof", "herein" and "hereunder" and similar
expressions refer to this Agreement and not to any particular Article, section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.

1.3 Number, Gender

Words in the singular number only shall include the plural and vice versa. Words
in one gender shall include all genders.

1.4 Date for any Action

If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.

Article 2
COVENANTS OF PATCH AND EXCHANGECO

2.1 Covenants Regarding Exchangeable Shares

So long as any Exchangeable Shares not owned by Patch or its Affiliates are
outstanding, Patch shall:

(a) not declare or pay any dividend on Patch Shares unless (i) Exchangeco shall
simultaneously declare or pay, as the case may be, an equivalent dividend (as
provided for in the Share Provisions) on the Exchangeable Shares, and (ii)
Exchangeco shall have sufficient money or other assets or authorized but
unissued securities available to enable the due declaration and the due and
punctual payment, in accordance with the applicable law, of any such dividend on
the Exchangeable Shares:

(b) advise Exchangeco sufficiently in advance of the declaration by Patch of any
dividend on Patch Shares and take all such other actions, including payment or



--------------------------------------------------------------------------------



transfer of monies, as are necessary, in co-operation with Exchangeco, to ensure
that the respective declaration date, record date and payment date for a
dividend on the Exchangeable Shares shall be the same as the declaration date,
record date and payment date for the corresponding dividend on Patch Shares;

(c) ensure that the record date for any dividend declared on Patch Shares is not
less than ten (10) Business Days after the declaration date of such dividend;

(d) take all such actions, including payment or transfer of monies, and do all
such things as are reasonably necessary or desirable to enable and permit
Exchangeco, in accordance with applicable law, to pay and otherwise perform its
obligations with respect to the satisfaction of the Liquidation Amount, the
Retraction Price or the Redemption Price in respect of each issued and
outstanding Exchangeable Share upon a Liquidation Distribution, the delivery of
a Retraction Request by a holder of Exchangeable Shares or a redemption of
Exchangeable Shares by Exchangeco, as the case may be, including, without
limitation, all such actions and all such things as are necessary or desirable
to enable and permit Exchangeco to instruct the Trustee to cause the Patch
Shares to be delivered directly to the holders of Exchangeable Shares by the
Trustee in accordance with the provisions of Section 5, 6 or 7, as the case may
be, of the Share Provisions;

(e) take all such actions and do all such things as are necessary or desirable
to enable and permit it, in accordance with applicable law, to perform its
obligations arising upon the exercise by it of the Liquidation Call Right, the
Retraction Call Right or the Redemption Call Right including, without
limitation, all such actions and all such things as are necessary or desirable
to enable, permit and instruct Exchangeco to cause the Patch Shares to be
delivered to the holders of Exchangeable Shares in accordance with the
provisions of Section 8 of the Share Provisions; and

(f) not exercise its vote as a direct or indirect shareholder to initiate the
voluntary liquidation, dissolution or winding-up of Exchangeco nor take any
action or omit to take any action that is designed to result in the liquidation,
dissolution or winding-up of Exchangeco.

2.2 Segregation of Funds

Patch will cause Exchangeco (and shall fund Exchangeco to the extent necessary)
to deposit a sufficient amount of funds in a separate account of Exchangeco and
segregate a sufficient amount of such other assets and property as is necessary
to enable Exchangeco to pay dividends when due and to pay or otherwise satisfy
its respective obligations under Sections 5, 6 or 7 of the Share Provisions, as
applicable, and Exchangeco will use such funds or other assets exclusively to
pay such dividends or satisfy its obligations under Sections 3, 5, 6 or 7 of the
Share Provisions.



--------------------------------------------------------------------------------



 

2.3 Notification of Certain Events

In order to assist and permit Patch to exercise the Liquidation Call Right,
Retraction Call Right and Redemption Call Right, Exchangeco will notify Patch of
each of the following events at the time set forth below:

(a) in the event of any determination by the Board of Directors of Exchangeco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Exchangeco or to effect any other distribution of the assets of
Exchangeco among its shareholders for the purpose of winding up its affairs, at
least sixty (60) days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

(b) promptly, upon the earlier of receipt by Exchangeco of notice of and
Exchangeco otherwise becoming aware of any threatened or instituted claim, suit,
petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Exchangeco or to effect any other distribution of
the assets of Exchangeco among its shareholders for the purpose of winding up
its affairs;

(c) immediately, upon receipt by Exchangeco of a Retraction Request;

(d) on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Share Provisions; and

(e) as soon as practicable upon the issuance by Exchangeco of any Exchangeable
Shares or rights to acquire Exchangeable Shares.

2.4 Delivery of Patch Shares

Upon any event that requires Exchangeco to deliver Patch Shares to any holder of
Exchangeable Shares, and subject to Patch's exercise of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, Exchangeco shall
forthwith cause to be delivered the requisite number of Patch Shares to be
received by, and transferred to or to the order of, the former holder of the
surrendered Exchangeable Shares, as the respective Vendors shall direct. All
such Patch Shares shall have been duly authorized and validly issued as fully
paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance except with respect to restrictions and legends required for
purposes of compliance with U.S. federal securities laws.



--------------------------------------------------------------------------------



 

2.5 Qualification of Patch Shares

If any Patch Shares (or other shares or securities into which Patch Shares may
be reclassified or changed as contemplated by section 2.7 hereof) to be issued
or transferred and delivered hereunder require registration or qualification
with or approval of or the filing of any document, including any prospectus or
similar document or the taking of any proceeding with or the obtaining of any
order, ruling or consent from any governmental or regulatory authority under any
Canadian or United States federal, provincial or state securities or other law
or regulation or pursuant to the rules and regulations of any securities or
other regulatory authority or the fulfillment of any other United States or
Canadian legal requirement before such shares (or such other shares or
securities) may be issued by Patch or delivered by the Trustee at the direction
of Patch or Exchangeco to the holder of surrendered Exchangeable Shares, Patch
will in good faith expeditiously take all such actions and do all such things as
are necessary or desirable to cause such Patch Shares (or such other shares or
securities) to be and remain duly registered, qualified or approved under United
States and/or Canadian law, as the case may be. Patch will in good faith
expeditiously take all such actions and do all such things as are reasonably
necessary or desirable to cause all Patch Shares (or such other shares or
securities) to be delivered hereunder to be listed, quoted or posted for trading
on all stock exchanges and quotation systems on which outstanding Patch Shares
(or such other shares or securities) have been listed by Patch and remain listed
and are quoted or posted for trading at such time. For clarity, this Section 2.6
shall not operate to require Patch or Exchangeco to prepare and file any
prospectus or similar document or take any proceeding or obtain any order,
ruling or consent from any governmental or regulatory authority in order to
permit the subsequent resale of the Exchangeable Shares or the Trust Shares.

2.6 Economic Equivalence

(a) Patch will not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11 of the Share Provisions:

 

(i) issue or distribute Patch Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Patch Shares) to the holders of
all or substantially all of the then outstanding Patch Shares by way of stock
dividend or other distribution, other than an issue of Patch Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Patch Shares) to holders of Patch Shares who exercise an option to receive
dividends in Patch Shares (or securities exchangeable for or convertible into or
carrying rights to acquire Patch Shares) in lieu of receiving cash dividends; or



--------------------------------------------------------------------------------



 

(ii) issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Patch Shares entitling them to
subscribe for or to purchase Patch Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Patch Shares); or

(iii) issue or distribute to the holders of all or substantially all of the then
outstanding Patch Shares (A) shares or securities of Patch of any class other
than Patch Shares (other than shares convertible into or exchangeable for or
carrying rights to acquire Patch Shares), (B) rights, options or warrants other
than those referred to in section 2.7(a) (ii) above, (C) evidences of
indebtedness of Patch, or (D) assets of Patch;

unless (a) Patch is permitted under applicable law to undertake an action
described in items (i), (ii) or (iii) above; and (b) the same or an economic
equivalent change on a per share basis shall simultaneously be made to or in the
rights of the holders of the Exchangeable Shares; provided that, for greater
certainty, the above restrictions shall not apply to any securities issued or
distributed by Patch in order to give effect to and to consummate the
transactions contemplated by, and in accordance with, the Share Exchange
Agreement, or as otherwise permitted by the parties to the Share Exchange
Agreement.

(b) Patch will not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11 of the Share Provisions:

(i) subdivide, redivide or change the then outstanding Patch Shares into a
greater number of Patch Shares;

(ii) reduce, combine, consolidate or change the then outstanding Patch Shares
into a lesser number of Patch Shares; or

(iii) reclassify or otherwise change Patch Shares or effect an amalgamation,
merger, reorganization or other transaction affecting Patch Shares,

unless (a) Patch is permitted under applicable law to undertake an action
described in items (i), (ii) or (iii) above; and (b) the same or an economically
equivalent change shall simultaneously be made to, or in the rights of the
holders of, the Exchangeable Shares.

(c) Patch will ensure that the record date for any event referred to in section
2.7(a) or 2.7 (b) above, (or, if no record date is applicable for such event),
the effective date for any such event, is not less than ten (10) Business Days
after the date on which such event is declared or announced by Patch (with
contemporaneous notification thereof by Patch to Exchangeco)



--------------------------------------------------------------------------------



 

(d) The Board of Directors of Exchangeco shall determine, in good faith and in
its sole discretion acting reasonably (with the assistance of such reputable and
qualified independent financial advisors and/or other experts as the Board of
Directors may determine necessary or desirable), economic equivalence for the
purposes of any event referred to in section 2.7(a) or 2.7(b) above and each
such determination shall be conclusive and binding on Patch. In making each such
determination, the following factors shall, without excluding other factors
determined by the Board of Directors to be relevant, be considered by the Board
of Directors:

(i) in the case of any stock dividend or other distribution payable in Patch
Shares, the number of such shares issued in proportion to the number of Patch
Shares previously outstanding;

(ii) in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase Patch Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Patch Shares), the
relationship between the exercise price of each such right, option or warrant
and the Current Market Price;

(iii) in the case of the issuance or distribution of any other form of property
(including, without limitation, any shares or securities of Patch of any class
other than Patch Shares), any rights, options or warrants other than those
referred to in section 2.7(d) (ii) above, any evidences of indebtedness of Patch
or any assets of Patch, the relationship between the fair market value (as
determined by the Board of Directors in good faith acting reasonably) of such
property to be issued or distributed with respect to each outstanding Patch
Share and the Current Market Price;

(iv) in the case of any subdivision, redivision or change of the then
outstanding Patch Shares into a greater number of Patch Shares or the reduction,
combination, consolidation or change of the then outstanding Patch Shares into a
lesser number of Patch Shares or any amalgamation, merger, reorganization or
other transaction affecting Patch Shares, the effect thereof upon the then
outstanding Patch Shares; and

(v) in all such cases, the general taxation consequences of the relevant event
to holders of Exchangeable Shares to the extent that such consequences may
differ from the taxation consequences to holders of Patch Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).



--------------------------------------------------------------------------------



 

(e) Exchangeco agrees that, to the extent required, upon due notice from Patch,
Exchangeco will use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by Exchangeco, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalent with respect to Patch Shares and the Exchangeable
Shares as provided for in this section 2.7.

2.7 Tender Offers

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction with respect to Patch Shares (an "Offer") is proposed
by Patch or is proposed to Patch or its shareholders and is recommended by the
Board of Directors of Patch, or is otherwise effected or to be effected with the
consent or approval of the Board of Directors of Patch, and the Exchangeable
Shares are not redeemed by Exchangeco or purchased by Patch as contemplated by
and in compliance with the Share Provisions, then Patch will use its reasonable
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit holders of the
Exchangeable Shares to participate in such Offer to the same extent and on an
economically equivalent basis as the holders of Patch Shares, without
discrimination. Without limiting the generality of the foregoing, Patch will use
its reasonable efforts expeditiously and in good faith (in the case of a
transaction by Patch or where Patch is a participant in the negotiation thereof)
to ensure that holders of the Exchangeable Shares may participate in all such
Offers without being required to retract the Exchangeable Shares as against
Exchangeco (or, if so required, to ensure that any such retraction, shall be
effective only upon, and shall be conditional upon, the closing of the Offer and
only to the extent necessary to tender or deposit to the Offer). Nothing herein
shall affect the rights of Exchangeco under the Share Provisions to redeem (or
Patch to purchase pursuant to the Redemption Call Right) the Exchangeable
Shares, in the event of a Patch Control Transaction.

2.8 Ownership of Voting Outstanding Shares of Exchangeco

Unless otherwise agreed to by Exchangeco and unless the holders of the
Exchangeable Shares have given their consent in accordance with Section 11 of
the Share Provisions, Patch covenants and agrees in favour of Exchangeco that,
as long as any of the Exchangeable Shares outstanding are owned by any person or
entity other than Patch or any of its Affiliates, Patch will be and shall remain
the direct or indirect beneficial owner of all issued and outstanding voting
shares in the capital of Exchangeco.



--------------------------------------------------------------------------------



 

2.9 Patch and Affiliates Not to Vote Exchangeable Shares

Patch covenants and agrees that it will appoint and cause to be appointed proxy
holders with respect to all of the Exchangeable Shares held by it and its
Affiliates for the sole purpose of attending each meeting of holders of the
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Patch further covenants and agrees that it will not, and will cause its
Affiliates not to, exercise any voting rights which may be exercisable by
holders of the Exchangeable Shares from time to time pursuant to the Share
Provisions or pursuant to the provisions of the Act (or any successor or other
statute by which Exchangeco may in the future be governed) with respect to any
of the Exchangeable Shares held by it or by its Affiliates in respect of any
matter considered at any meeting of the holders of the Exchangeable Shares.

2.10 Rule 10b-18 Purchases

For certainty, nothing contained in this Agreement, including without limitation
the obligations of Patch contained in section 2.8 hereof, shall limit the
ability of Patch or Exchangeco to make a "Rule l0b-18 Purchase" of Common Shares
pursuant to Rule 10b-18 of the U.S. Securities Exchange Act of 1934, as amended,
or any successor provisions thereof.

2.11 Special Patch Representations and Covenants

 

(a) Each of Patch and Exchangeco, jointly and severally, represent to the other
such party and all other third party beneficiaries of this Agreement, that (i)
the authorized capital of Exchangeco as of the date hereof is as set forth on
Annex A attached hereto and no change has been made or occurred with respect to
such authorized capital prior to closing of this Agreement; (ii) immediately
prior to issuance of the Exchangeable Shares, Exchangeco has no issued or
outstanding capital stock other than the Common Shares, all of which are owned
by Patch; (iii) there are no Claims pending or threatened against Patch or
Exchangeco in regard to any prior transaction or any other matters; and (iv)
there are no continuing, residual or future obligations required to be
maintained or performed by Exchangeco with respect to any prior shareholders of
Exchangeco or any prior transaction other than in regard to Patch in its
capacity as the sole holder of all Common Shares of Exchangeco.

(b) Patch undertakes, covenants and agrees that unless and until the first
business day immediately following exchange of all of the Exchangeable Shares:
(i) Patch shall be and remain the sole holder of record and beneficial owner of
the Common Shares of Exchangeco; and (ii) Patch shall be and remain in sole
control of Exchangeco.

(c) Each of Patch and Exchangeco covenant and agree that Exchangeco will not be
used for any future transaction, or carry on any business, unless and until all
Exchangeable Shares have been exchanged and/or the rights of the holders of the
Exchangeable Shares have otherwise terminated in accordance with the Share
Provisions.

Article 3
PATCH SUCCESSORS

3.1 Certain Requirements in Respect of Combination, etc.

Except as contemplated in the Share Exchange Agreement, Patch shall not
consummate any transaction (whether by way of reconstruction, reorganization,
consolidation, merger, transfer, sale, lease or otherwise) whereby all or
substantially all of its undertaking, property and assets would become the
property of any other person or, in the case of a merger, of the continuing
corporation resulting therefrom, unless:

(a) such other person or continuing corporation (the "

Patch Successor") by operation of law, becomes, without more, bound by the terms
and provisions of this Agreement or, if not so bound, executes, prior to or
contemporaneously with the consummation of such transaction, an agreement
supplemental hereto and such other instruments (if any) as are reasonably
necessary or advisable to evidence the assumption by the Patch Successor of
liability for all moneys payable and property deliverable hereunder and the
covenant of such Patch Successor to pay and deliver or cause to be delivered the
same and its agreement to observe and perform all the covenants and obligations
of Patch under this Agreement; and



(b) such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other Parties hereunder.

 

3.2 Vesting of Powers in Successor

Whenever the conditions of section 3.1 have been duly observed and performed,
the Parties, if required by section 3.1, shall execute and deliver a
supplemental agreement hereto and thereupon the Patch Successor shall possess
and from time to time may exercise each and every right and power of Patch under
this Agreement in the name of Patch or otherwise and any act or proceeding by
any provision of this Agreement required to be done or performed by the Board of
Directors of Patch or any officers of Patch may be done and performed with like
force and effect by the directors or officers of such Patch Successor.



--------------------------------------------------------------------------------



3.3 Wholly-Owned Subsidiaries

Nothing herein shall be construed as preventing the amalgamation or merger of
any direct or indirect subsidiary of Patch, except for Exchangeco, with or into
Patch or the winding-up, liquidation or dissolution of any direct or indirect
subsidiary of Patch, except for Exchangeco, provided that all of the assets of
such subsidiary are transferred to Patch or another wholly-owned direct or
indirect subsidiary of Patch and any such transactions are expressly permitted
by this Article 3.

Article 4
GENERAL

4.1 Term

This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person or
entity other than Patch and any of its Affiliates.

4.2 Changes in Capital of Patch and Exchangeco

Notwithstanding the provisions of section 4.4, at all times after the occurrence
of any event contemplated pursuant to sections 2.7 and 2.8 hereof or otherwise,
as a result of which either Patch Shares or the Exchangeable Shares or both are
in any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, with the
appropriate changes, to all new securities into which Patch Shares or the
Exchangeable Shares or both are so changed and the Parties hereto shall execute
and deliver an agreement in writing giving effect to and evidencing such
necessary amendments and modifications.

4.3 Severability

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and this
Agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.



--------------------------------------------------------------------------------



4.4 Amendments and Modifications

This Agreement may not be amended or modified except by an agreement in writing
executed by Patch and Exchangeco and, subject to section 4.5 hereof, with the
approval of the holders of Exchangeable Shares (or their duly appointed attorney
or agent) obtained in accordance with section 11 of the Share Provisions.

4.5 Administrative Amendments

Notwithstanding the provisions of section 4.4 hereof, the Parties to this
Agreement may in writing at any time and from time to time, without the approval
of the holders of the Exchangeable Shares, amend or modify this Agreement for
the purposes of:

(a) adding to the covenants of Patch and Exchangeco, provided that the board of
directors of each of Patch and Exchangeco shall be of the good faith and
reasonable opinion that such additions will not be prejudicial to the rights or
interests of the holders of the Exchangeable Shares;

(b) making such amendments or modifications not inconsistent with this Agreement
as may be necessary or desirable with respect to matters or questions which, in
the good faith opinion of the board of directors of each of Patch and
Exchangeco, it may be expedient to make, provided that each such board of
directors shall be of the good faith and reasonable opinion that such amendments
or modifications will not be prejudicial to the rights or interests of the
holders of the Exchangeable Shares; or

(c) making such changes or corrections which, on the advice of counsel to Patch
and Exchangeco are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that the board of directors of each of Patch and
Exchangeco shall be of the good faith and reasonable opinion that such changes
or corrections will not be prejudicial to the rights or interests of the holders
of the Exchangeable Shares.

4.6 Meeting to Consider Amendments

Exchangeco, at the request of Patch, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to section 4.4 hereof. Any
such meeting or meetings shall be called and held in accordance with the bylaws
of Exchangeco, the Share Provisions and all applicable laws.

4.7 Enforceability and Enurement

This Agreement shall be binding upon and enure to the benefit of the Parties
hereto and their respective successors and assigns. This Agreement has been
incorporated by reference into the Share Exchange Agreement and the Vendors,
jointly and severally, are each an express third party beneficiary of this
Agreement and as such have any and all rights of direct enforcement of this
Agreement to the same and full extent as if a signatory party hereto.



--------------------------------------------------------------------------------



4.8 Notices to Parties

All notices, requests, demands and other communications hereunder must be made
in writing and will be deemed to have been duly given if delivered personally or
by courier to the addressee at the address appearing on the first page hereof or
to such other address as may be given in writing by the Party. Any notice given
by personal delivery shall be deemed to be received on the date of delivery. Any
notice sent by courier shall be deemed to be received on the next Business Day
following the deposit of the communication with the courier service.

4.9 Counterparts and Facsimile

This Agreement may be executed in counterparts by original or facsimile
signature, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

4.10 Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta without giving effect to provisions of conflicts of
law thereto. Each Party irrevocably submits to the non-exclusive jurisdiction of
the courts of the Province of Alberta with respect to any matter arising
hereunder or related hereto.

IN WITNESS WHEREOF the Parties have caused this Agreement to be duly executed as
of the date first above written.

 

PATCH INTERNATIONAL INC.

             

Per:

"John Thornton"

 

Name:

John Thronton

 

Title:

President

                 



--------------------------------------------------------------------------------





 

PATCH ENERGY INC.

             

Per:

"John Thornton"

 

Name:

John Thronton

 

Title:

President

                   

1286664 ALBERTA LTD.

             

Per:

"Michael S. Vandale"

 

Name:

Michael S. Vandale

 

Title:

President

           

 



--------------------------------------------------------------------------------



SCHEDULE "A"

The Series A Preferred Shares of Patch Energy Inc. (the "Exchangeco") shall have
attached thereto, as a class, the following rights, privileges, restrictions,
and conditions:

Article 5

INTERPRETATION

5.1 For the purposes of these Share Provisions:

(a) "Act" means the Canada Business Corporations Act as amended.

(b) "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control of that Person. For the
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlled by" and "under common control of"), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise, provided that for the purpose of these Share Provisions
the Vendors (as such term is defined in the Support Agreement) shall be deemed
not to be Affiliates of Patch.

(c) "Board of Directors" means the board of directors of Exchangeco.

(d) "Bulletin Board" means the Over-the-Counter Bulletin Board, an
over-the-counter securities market operated by the National Association of
Securities Dealers.

(e) "Business Day" means any day on which commercial banks are open for business
in the Province of Alberta other than a Saturday, a Sunday or a day observed as
a holiday under the laws of the Province of Alberta or the Federal laws of
Canada.

(f) "Canadian Dollar Equivalent" means in respect of an amount expressed in a
foreign currency (the "Foreign Currency Amount") at any date the product
obtained by multiplying:

(i) the Foreign Currency Amount by,

(ii) the noon spot exchange rate on such date for such foreign currency
expressed in Canadian dollars as reported by the Bank of Canada or, in the event
such spot exchange rate is not available, such spot exchange rate on such date
for such foreign currency expressed in Canadian dollars as may be deemed by the
Board of Directors, acting reasonably to be appropriate for such purpose.

(g) "Common Shares" means common shares in the capital of Exchangeco.



--------------------------------------------------------------------------------



 

(h) "Current Market Price" means the Canadian Dollar Equivalent of the average
of the closing bid and ask prices of a Patch Share during a period of twenty
(20) consecutive trading days ending not more than three (3) trading days before
such date on the Bulletin Board, or if the Patch Shares are no longer quoted on
the Bulletin Board, then on such other stock exchange or automated quotation
system on which the Patch Shares are listed or quoted, as the case may be, as
may be selected by the Board of Directors for such purpose; provided, however,
that if, in the opinion of the Board of Directors, the public distribution or
trading activity of Patch Shares during such period does not create a market
which reflects the fair market value of a Patch Share, then the Current Market
Puce of a Patch Share shall be determined by the Board of Directors, in good
faith and acting reasonably, based upon the advice of such qualified independent
financial advisors as the Board of Directors may deem appropriate, and in its
sole discretion, and provided further that any such selection, opinion or
determination by the Board of Directors shall be conclusive and binding.

(i) "Exchange Right" has the meaning ascribed thereto in section 10.6 of these
Share Provisions.

(j) "Exchangeable Shares" means the Series A Preferred Shares in the capital of
Exchangeco, being non-voting exchangeable shares having the rights, privileges,
restrictions, and conditions set forth herein.

(k) "Exchangeable Share Voting Event" means any matter in respect of which
holders of Exchangeable Shares are entitled to vote as shareholders of
Exchangeco, other than an Exempt Exchangeable Share Voting Event, and for
greater certainty, excluding any matter in respect of which holders of
Exchangeable Shares are entitled to vote (or instruct the Trustee to vote) in
their capacity as beneficiaries under the Exchange and Voting Trust Agreement.

(l) "Exempt Exchangeable Share Voting Event" means any matter in respect of
which holders of Exchangeable Shares are entitled to vote as shareholders of
Exchangeco in order to approve any change to, or in the rights of the holders
of, the Exchangeable Shares, where the approval or disapproval, as applicable,
of such change would be required to maintain the equivalence of the Exchangeable
Shares and the Patch Shares.

(m) "Exchange and Voting Trust Agreement" means the Exchange and Voting Trust
Agreement among Patch, Exchangeco, the Trustee and holders of the Exchangeable
Shares.

(n) "Liquidation Amount" has the meaning ascribed thereto in section 9.1 of
these Share Provisions.

(o) "Liquidation Call Purchase Price" has the meaning ascribed thereto in
section 12.1 (a) of these Share Provisions.



--------------------------------------------------------------------------------



 

(p) "Liquidation Call Right" has the meaning ascribed thereto in section 12.1(a)
of these Share Provisions.

(q) "Liquidation Date" has the meaning ascribed thereto in section 9.1 of these
Share Provisions.

(r) "Liquidation Distribution" means a distribution of assets of Exchangeco
among its shareholders arising on the liquidation, dissolution, or winding-up of
Exchangeco, whether voluntary or involuntary, or any other distribution of the
assets of Exchangeco among its shareholders for the purpose of winding-up its
affairs.

(s) "Patch" means Patch International Inc., a corporation existing under the
laws of the State of Nevada, and any successor corporation thereto.

(t) "Patch Call Notice" has the meaning ascribed thereto in section 10.3 of
these Share Provisions.

(u) "Patch Shares" means the shares of common stock in the capital of Patch, as
consolidated or subdivided from time to time, and any other securities into
which such shares may be reclassified or changed.

(v) "Patch Control Transaction" means any merger, amalgamation, tender offer,
material sale of shares or rights or interests therein or thereto, or a sale of
all or substantially all of the assets of Patch, or similar transactions
involving Patch, or any proposal to do so.

(w) "Patch Dividend Declaration Date" means the date on which the Board of
Directors of Patch declares any dividend on the Patch Shares.

(x) "Person" includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, agent, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, government body, syndicate or other entity, whether
or not having legal status.

(y) "Purchase Price" has the meaning ascribed thereto in section 10.3 of these
Share Provisions.

(z) "Redemption Call Purchase Price" has the meaning ascribed thereto in section
12.2 of these Share Provisions.

(aa) "Redemption Call Right" has the meaning ascribed thereto by section 12.2 of
these Share Provisions.



--------------------------------------------------------------------------------



 

(bb) "Redemption Date" means the date, established by the Board of Directors for
the redemption by Exchangeco of all but not less than all of the outstanding
Exchangeable Shares pursuant to Article 11 of these Share Provisions, which date
shall not be earlier than the tenth anniversary of the date of issuance of the
Exchangeable Shares, unless:

(i) the number of Exchangeable Shares outstanding (other than Exchangeable
Shares held by Patch and its Affiliates, and as such number of shares may be
adjusted as deemed appropriate by the Board of Directors to give effect to any
subdivision or consolidation of or stock dividend on the Exchangeable Shares,
any issue or distribution of rights to acquire Exchangeable Shares or securities
exchangeable for or convertible into Exchangeable Shares, any issue or
distribution of other securities or rights or evidences of indebtedness or
assets, or any other capital reorganization or other transaction affecting the
Exchangeable Shares) is less than 10% of the number of Exchangeable Shares
issued upon the first issuance of Exchangeable Shares, in which case the Board
of Directors may accelerate such redemption date to such earlier date as it may
determine, upon at least sixty (60) days' prior written notice to the registered
holders of the Exchangeable Shares;

(ii) a Patch Control Transaction occurs, in which case, provided that the Board
of Directors determines, in good faith and in its sole discretion, that it is
not reasonably practicable to substantially replicate the terms and conditions
of the Exchangeable Shares in connection with such Patch Control Transaction and
that the redemption of all but not less than all of the outstanding Exchangeable
Shares is necessary to enable the completion of such Patch Control Transaction
in accordance with its terms, the Board of Directors may accelerate such
redemption date to such earlier date as it may determine, upon such number of
days prior written notice to the registered holders of the Exchangeable Shares
as the Board of Directors may determine to be reasonably practicable in such
circumstances;

(iii) an Exchangeable Share Voting Event is proposed, in which case, the
redemption date shall be the Business Day prior to the record date for any
meeting or vote of the holders of the Exchangeable Shares to consider the
Exchangeable Share Voting Event and the Board of Directors shall give such
number of days' prior written notice of such redemption to the registered
holders of the Exchangeable Shares as the Board of Directors may determine to be
reasonably practicable in such circumstances (provided that the Board of
Directors has determined, in good faith and in its sole discretion, that it is
not reasonably practicable to accomplish the business purpose intended by the
Exchangeable Share Voting Event, which business purpose must be bona fide and
not for the primary purpose of causing the occurrence of a Redemption Date, in
any other commercially reasonable manner that does not result in an Exchangeable
Share Voting Event);



--------------------------------------------------------------------------------



 

(iv) an Exempt Exchangeable Share Voting Event is proposed and the holders of
the Exchangeable Shares fail to take the necessary action at a meeting or other
vote of holders of Exchangeable Shares to approve the Exempt Exchangeable Share
Voting Event, in which case the redemption date shall be the Business Day
following the day on which the holders of the Exchangeable Shares failed to take
such action and the Board of Directors shall be deemed to have given such prior
written notice of such redemption to the registered holders of the Exchangeable
Shares or the Board of Directors may establish another Business Day as it may
determine to be reasonably practicable in such circumstances; or

(v) if changes are enacted to Canadian tax laws which would allow an exchange of
the Exchangeable Shares for Patch Shares on a tax-deferred basis;

 

provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (i), (ii), (iii), (iv) or (v) above to less than 10% of
such holders of Exchangeable Shares shall not affect the validity of any such
redemption.

(cc) "Redemption Price" has the meaning ascribed thereto in section 11.1 of
these Share Provisions.

(dd) "Retracted Shares" has the meaning ascribed thereto in section 10.1(a) of
these Share Provisions.

(ee) "Retraction Call Right" has the meaning ascribed thereto in section 10.1(c)
of these Share Provisions.

(ff) "Retraction Date" has the meaning ascribed thereto in section 10.1(b) of
these Share Provisions.

(gg) "Retraction Price" has the meaning ascribed thereto in section 10.1 of
these Share Provisions.

(hh) "Retraction Request" has the meaning ascribed thereto in section 10.1 of
these Share Provisions.

(ii) "Share Provisions" means these share provisions.

(jj) "Support Agreement" means the exchangeable share Support Agreement between
Patch, the Trustee and Exchangeco entered into in support of the holders of
Exchangeable Shares.



--------------------------------------------------------------------------------



 

(kk) "Transfer Agent" means such Person as may from time to time be appointed by
Exchangeco as the registrar and transfer agent for the Exchangeable Shares, and
if no such Person has been appointed, shall mean Exchangeco.

(ll) "Trustee" means 1286664 Alberta Ltd.

(mm) "Unpaid Dividend Amount" means the full amount of any and all declared and
unpaid dividends on the Exchangeable Shares.

 

Article 6

RANKING OF EXCHANGEABLE SHARES

6.1 The Exchangeable Shares shall be entitled to a preference over the Common
Shares and any other shares of Exchangeco with respect to the payment of
dividends and on a Liquidation Distribution to the extent provided for in
Article 9 hereof.

 

Article 7

DIVIDENDS

7.1 The Board of Directors shall, subject to applicable law, on each Patch
Dividend Declaration Date, declare a dividend on each Exchangeable Share as
follows:

(a) in the case of a cash dividend declared on the Patch Shares, a cash dividend
in U.S. dollars, or the Canadian Dollar Equivalent thereof, on the Patch
Dividend Declaration Date, equal to the cash dividend declared on each Patch
Share;

(b) in the case of a stock dividend or other distribution declared on the Patch
Shares to be paid in Patch Shares, a stock dividend of such number of
Exchangeable Shares for each Exchangeable Share as is equal to the number of
Patch Shares to be paid on each Patch Share;

--------------------------------------------------------------------------------

(c) in the case of a dividend declared on the Patch Shares in property other
than cash or Patch Shares, a dividend in such type and amount of property for
each Exchangeable Share as is the same as or economically equivalent to the type
and amount of property declared as a dividend on each Patch Share (to be
determined by the Board of Directors as contemplated by section 7.5 hereof).
Such dividends shall be paid out of money, assets or property of Exchangeco
properly applicable to the payment of dividends, or out of authorized but
unissued Exchangeable Shares of Exchangeco, as applicable.

7.2 Cheques of Exchangeco payable at par at any branch of the bankers of
Exchangeco shall be issued in respect of any cash dividends contemplated by
section 7.1(a) hereof and the sending of such a cheque to each holder of an
Exchangeable Share shall satisfy the cash dividend represented thereby unless
the cheque is not paid on presentation. Certificates representing the applicable
number of Exchangeable Shares registered in the name of the registered holder of
Exchangeable Shares shall be issued or transferred in respect of any stock
dividends contemplated in section 7.1(b) hereof and the sending of such a
certificate to each holder of an Exchangeable Share shall satisfy the stock
dividend represented thereby. Such other type and amount of property in respect
of any dividends contemplated by section 7.1(c) hereof shall be issued,
distributed or transferred by Exchangeco in such manner as it shall determine
and the issuance, distribution or transfer thereof by Exchangeco to each holder
of an Exchangeable Share shall satisfy the dividend represented thereby. No
holder of an Exchangeable Share shall be entitled to recover by action or other
legal process against Exchangeco any dividend that is represented by a cheque
that has not been duly presented to Exchangeco's bankers for payment or that
otherwise remains unclaimed for a period of six years from the date on which
such dividend was payable.

7.3 The record date for the determination of the holders of Exchangeable Shares
entitled to receive payment of, and the payment date for, any dividend declared
on the Exchangeable Shares under section 7.1 hereof shall be the same dates as
the record date and payment date, respectively, for the corresponding dividend
declared on the Patch Shares.

7.4 If on any payment date for any dividends declared on the Exchangeable Shares
under section 7.1 hereof the dividends are not paid in full on all of the
Exchangeable Shares then outstanding, any such dividends that remain unpaid
shall be paid on a subsequent date or dates determined by the Board of Directors
on which Exchangeco shall have sufficient moneys, assets or property properly
applicable to the payment of such dividends.

7.5 The Board of Directors shall determine, in good faith and in its sole
discretion, acting reasonably (with the assistance of such reputable and
qualified independent financial advisors and/or other experts as the Board of
Directors may determine necessary or desirable) economic equivalence for the
purposes of section 7.1(c) hereof, and each such determination shall be
conclusive and binding on Exchangeco and its shareholders absent manifest error.
In making each such determination, the following factors shall, without
excluding other factors determined by the Board of Directors to be relevant, be
considered by the Board of Directors, and shall be acted upon in accordance with
the provisions herewith:



--------------------------------------------------------------------------------



 

(a) in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase Patch Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Patch Shares), the
relationship between the exercise price of each such right, option or warrant
and the Current Market Price;

(b) in the case of the issuance or distribution of any other form of property
(including, without limitation, any shares or securities of Patch of any class
other than Patch Shares, any rights, options or warrants other than those
referred to in section 7.5(a) above, any evidences of indebtedness of Patch or
any assets of Patch), the relationship between the fair market value (as
determined by the Board of Directors in good faith acting reasonably) of such
property to be issued or distributed with respect to each outstanding Patch
Share and the Current Market Price; and

(c) in all such cases, the general taxation consequences of the relevant event
to holders of Exchangeable Shares to the extent that such consequences may
differ from the taxation consequences to holders of Patch Shares as a result of
differences between taxation laws of Canada and the United States of America
(except for any differing consequences arising as a result of differing marginal
taxation rates and without regard to the individual circumstances of holders of
Exchangeable Shares)

 

Article 8

CERTAIN RESTRICTIONS

8.1 So long as any of the Exchangeable Shares are outstanding, Exchangeco shall
not at any time without the approval of the holders of the Exchangeable Shares
given as specified in section 15.2 of these Share Provisions:

(a) pay any dividends on the Common Shares or any shares other than the
Exchangeable Shares, other than stock dividends payable in Common Shares or any
such other shares, as the case may be;

(b) redeem or purchase or make any capital distribution in respect of Common
Shares or any shares other than the Exchangeable Shares;

(c) redeem or purchase any shares of Exchangeco other than the Exchangeable
Shares; or

(d) issue any Exchangeable Shares or any other shares of Exchangeco other than
by way of stock dividends to the holders of such Exchangeable Shares.



--------------------------------------------------------------------------------



 

Article 9

DISTRIBUTION ON LIQUIDATION

9.1 In the event of a Liquidation Distribution, a holder of Exchangeable Shares
shall be entitled, subject to applicable law, to receive from the assets of
Exchangeco in respect of each Exchangeable Share held by such holder on the
effective date (the "Liquidation Date") to the Liquidation Distribution, before
any distribution of any part of the assets of Exchangeco among the holders of
the Common Shares or any other shares of Exchangeco, an amount per Exchangeable
Share (the "Liquidation Amount") equal to (i) the Current Market Price of a
Patch Share on the last Business Day prior to the Liquidation Date (which may be
satisfied in full by Exchangeco causing Patch to deliver, in respect of each
Exchangeable Share held by each respective holder thereof, one Patch Share),
plus (ii) the Unpaid Dividend Amount, if any, on any Exchangeable Share held by
such holder on any dividend record date which occurred prior to the Liquidation
Date.

9.2 Patch and Exchangeco shall notify all holders of the Exchangeable Shares, of
any proposed liquidation, dissolution or winding-up of Exchangeco, at least 60
days before the Liquidation Date in the case of a voluntary liquidation,
dissolution or winding-up of Exchangeco, and promptly upon receiving notice of
or becoming aware of any claim, suit, petition or other proceeding with respect
to an involuntary liquidation, dissolution or winding-up of Exchangeco.

9.3 On or promptly after the Liquidation Date, and subject to the exercise by
Patch of the Liquidation Call Right, Exchangeco shall cause to be delivered to
the holders of the Exchangeable Shares the Liquidation Amount for each such
Exchangeable Share upon presentation and surrender of the certificates
representing such Exchangeable Shares, together with such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
the Act and the articles and by-laws of Exchangeco and such additional documents
and instruments as the Trustee and Transfer Agent may reasonably require, at the
registered office of Exchangeco or at any office of the Trustee or Transfer
Agent as may be specified by Exchangeco by notice to the holders of the
Exchangeable Shares. Payment of the total Liquidation Amount for such
Exchangeable Shares shall be made by delivery to each holder, at the address of
the holder recorded in the securities register of Exchangeco for the
Exchangeable Shares or by holding for pick-up by the holder at the registered
office of Exchangeco or at any office of the Transfer Agent as may be specified
by Exchangeco by notice to the holders of Exchangeable Shares, on behalf of
Exchangeco of the certificates representing Patch Shares (which shares shall be
duly issued as fully paid and non-assessable and shall be free and clear of any
lien, claim or encumbrance and a cheque of Exchangeco payable at par at any
branch of the bankers of Exchangeco in respect of the remaining portion, if any,
of the total Liquidation Amount (in each case less any amounts withheld on
account of tax required to be deducted and withheld therefrom). On and after the
Liquidation Date, the holders of the Exchangeable Shares shall cease to be
holders of such Exchangeable Shares and shall not be entitled to exercise any of
the rights of holders in respect thereof, other than the right to receive their
proportionate part of the total Liquidation Amount, unless payment of the total
Liquidation Amount for such Exchangeable Shares shall not be made upon
presentation and surrender of share certificates in accordance with the
foregoing provisions, in which case the rights of the holders shall remain
unaffected until the total Liquidation Amount has been paid in the manner
hereinbefore provided. Exchangeco shall have the right at any time after the
Liquidation Date to deposit or cause to be deposited the total Liquidation
Amount in respect of the Exchangeable Shares represented by certificates that
have not at the Liquidation Date been surrendered by the holders thereof in a
custodial account with any chartered bank or trust company in Canada less any
amounts withheld on account of tax required to be deducted and withheld
therefrom. Upon such deposit being made, the rights of the holders of
Exchangeable Shares after such deposit shall be limited to receiving their
proportionate part of the total Liquidation Amount (in each case less such
amounts withheld on account of tax required to be deducted and withheld
therefrom) for such Exchangeable Shares so deposited, against presentation and
surrender of the said certificates held by them, respectively, in accordance
with the foregoing provisions. Upon such payment or deposit of the total
Liquidation Amount, the holders of the Exchangeable Shares shall hereafter be
considered and deemed for all purposes to be holders of the Patch Shares
delivered to them or the custodian on their behalf.

9.4 After Exchangeco has satisfied its obligations to pay the holders of the
Exchangeable Shares the Liquidation Amount per Exchangeable Share pursuant to
section 9.1 of these Share Provisions, such holders shall not be entitled to
share in any further distribution of the assets of Exchangeco.

Article 10

RETRACTION OF EXCHANGEABLE SHARES BY HOLDER

10.1 A holder of Exchangeable Shares shall be entitled at any time, subject to
the exercise by Patch of the Retraction Call Right and otherwise upon compliance
with the provisions of this Article 10, to require Exchangeco to redeem any or
all of the Exchangeable Shares registered in the name of such holder for an
amount per Exchangeable Share (the "Retraction Price") equal to (i) the Current
Market Price of a Patch Share on the last Business Day prior to the Retraction
Date (which may be satisfied in full by Exchangeco causing Patch to deliver to
such holder, one Patch Share for each Exchangeable Share presented and
surrendered by the holder), plus (ii) the Unpaid Dividend Amount, if any, on any
such Exchangeable Share held by such holder on any dividend record date which
occurred prior to the Retraction Date. To effect such redemption, the holder
shall present and surrender at the registered office of Exchangeco or at any
office of the Trustee or Transfer Agent as may be specified by Exchangeco by
notice to the holders of Exchangeable Shares the certificate or certificates
representing the Exchangeable Shares which the holder desires to have Exchangeco
redeem, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the Act and the articles and
by-laws of Exchangeco and such additional documents and instruments as the
Trustee and Transfer Agent may reasonably require, and together with a duly
executed statement (the "Retraction Request") in the form attached hereto as
Appendix 1, or in such other form as may be acceptable to Exchangeco:

(a) specifying that the holder desires to have all or any number specified
therein of the Exchangeable Shares represented by such certificate or
certificates (the "Retracted Shares") redeemed by Exchangeco;

(b) stating the Business Day on which the holder desires to have Exchangeco
redeem the Retracted Shares (the "Retraction Date"), provided that the
Retraction Date shall be not less than 10 Business Days nor more than 15
Business Days after the date on which the Retraction Request is delivered to
Exchangeco and further provided that, in the event that no such Business Day is
specified by the holder in the Retraction Request, the Retraction Date shall be
deemed to be the 15th Business Day after the date on which the Retraction
Request is delivered to Exchangeco; and

(c) acknowledging the overriding right of Patch (the "Retraction Call Right") to
purchase all but not less than all the Retracted Shares directly from the
holder, and that the Retraction Request shall be deemed to be a revocable offer
by the holder to sell the Retracted Shares to Patch in accordance with the
Retraction Call Right on the terms and conditions set out in section 6.3 hereof.

10.2 Subject to the exercise of the Retraction Call Right by Patch, upon receipt
by Exchangeco or the Trustee or Transfer Agent in the manner specified in
section 10.1 hereof of a certificate or certificates representing the number of
Exchangeable Shares which the holder desires to have Exchangeco redeem, together
with a Retraction Request, and provided that the Retraction Request is not
revoked by the holder in the manner specified in section 10.7 hereof, Exchangeco
shall redeem the Retracted Shares effective at the close of business (Calgary
time) on the Retraction Date and shall cause to be delivered to such holder the
total Retraction Price with respect to such shares, provided that all declared
and unpaid dividends for which the record date has occurred prior to the
Retraction Date shall be paid on the payment date for such dividends, less any
amounts withheld on account of tax required to be deducted and withheld
therefrom. If only a part of the Exchangeable Shares represented by any
certificate is redeemed, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of Exchangeco.

10.3 Upon receipt by Exchangeco of a Retraction Request, Exchangeco shall
immediately provide notice thereof to Patch. In order to exercise the Retraction
Call Right, Patch must notify Exchangeco of its determination to do so (the
"Patch Call Notice") within five (5) Business Days of notification to Patch by
Exchangeco of the receipt by Exchangeco of the Retraction Request. If Patch does
not so notify Exchangeco within such five Business Day period, Exchangeco will
notify the holder as soon as possible thereafter that Patch will not exercise
the Retraction Call Right. If Patch delivers the Patch Call Notice within such
five Business Day period, and provided that the Retraction Request is not
revoked by the holder in the manner specified in section 10.7, the Retraction
Request shall thereupon be deemed to be an offer by the holder to sell the
Retracted Shares to Patch in accordance with the Retraction Call Right. In such
event, Exchangeco shall not redeem the Retracted Shares and Patch shall purchase
from such holder and such holder shall sell to Patch on the Retraction Date the
Retracted Shares for an amount per Retracted Share (the "Purchase Price") equal
to (i) the Current Market Price of a Patch Share on the last Business Day prior
to the Retraction Date (which may be satisfied in full by Patch instructing the
Transfer Agent to deliver to such holder one Patch Share for each



--------------------------------------------------------------------------------



Exchangeable Share presented and surrendered by the holder), plus (ii) the
Unpaid Dividend Amount, if any, on those Retracted Shares held by such holder on
any dividend record date which occurred prior to the Retraction Date. For the
purposes of completing a purchase pursuant to the Retraction Call Right, in
addition to Patch giving instructions to the Transfer Agent, Patch shall deposit
with the Transfer Agent a cheque or cheques of Patch payable at par at any
branch of the bankers of Patch representing the Unpaid Dividend Amount, if any,
less any amounts withheld on account of tax required to be deducted and withheld
therefrom. Provided that Patch has complied with the immediately preceding
sentence, the closing of the purchase and sale of the Retracted Shares pursuant
to the Retraction Call Right shall be deemed to have occurred as at the close of
business on the Retraction Date and, for greater certainty, no redemption by
Exchangeco of such Retracted Shares shall take place on the Retraction Date. In
the event that Patch does not deliver a Patch Call Notice within such five
Business Day period, and provided that the Retraction Request is not revoked by
the holder in the manner specified in section 10.7 hereof, Exchangeco shall
redeem the Retracted Shares on the Retraction Date and in the manner otherwise
contemplated in this Article 10.

10.4 Pursuant to exercise of the Patch Call Notice, Patch shall instruct the
Transfer Agent to deliver, to the relevant holder, at the address of the holder
recorded in the securities register of Exchangeco for the Exchangeable Shares or
at the address specified in the holder's Retraction Request or by holding for
pick-up by the holder at the registered office of Exchangeco or at any office of
the Trustee or Transfer Agent as may be specified by Exchangeco by notice to the
holders of Exchangeable Shares, certificates representing the Patch Shares
(which shares shall be duly issued as fully paid and non-assessable and shall be
free and clear of any lien, claim or encumbrance) registered in the name of the
holder or in such other name as the holder may request, and, if applicable and
on or before the payment date therefor, a cheque payable at par at any branch of
the bankers of Exchangeco or Patch, as applicable, representing the aggregate
Unpaid Dividend Amount, if any, in payment of the total Retraction Price or the
total Purchase Price, as the case may be, in each case less any amounts withheld
on account of tax required to be deducted and withheld therefrom, and such
delivery of such certificates by the Transfer Agent and cheques on behalf of
Patch shall be deemed to be payment of and shall satisfy and discharge all
liability for the total Retraction Price or the total Purchase Price, as the
case may be, to the extent that the same is represented by such share
certificates and cheques (plus any tax deducted and withheld therefrom).

10.5 On and after the close of business on the Retraction Date, the holder of
the Retracted Shares shall cease to be a holder of such Retracted Shares and
shall not be entitled to exercise any of the rights of a holder in respect
thereof, other than the right to receive his proportionate part of the total
Retraction Price or the total Purchase Price, as the case may be, unless upon
presentation and surrender of certificates in accordance with the foregoing
provisions, payment of the total Retraction Price or the total Purchase Price,
as the case may be, shall not be made as provided in section 10.4, in which case
the rights of such holder shall remain unaffected until the total Retraction
Price or the total Purchase Price, as the case may be, has been paid in the
manner hereinbefore provided. On and after the close of business on the
Retraction Date, provided that presentation and surrender of certificates and
payment of the total Retraction Price or the total Purchase Price, as the case
may be, has been made in accordance with the foregoing provisions, the holder of
the Retracted Shares so redeemed by Exchangeco shall thereafter be considered
and deemed for all purposes to be a holder of the Patch Shares so delivered.

10.6 Notwithstanding any other provision of this Article 10, Exchangeco shall
not be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent that such redemption of Retracted Shares would
be contrary to solvency requirements or other provisions of applicable law. If
Exchangeco believes that on any Retraction Date it would not be permitted by any
of such provisions to redeem the Retracted Shares tendered for redemption on
such date, and provided that Patch shall not have exercised the Retraction Call
Right with respect to the Retracted Shares, Exchangeco shall only be obligated
to redeem Retracted Shares specified by a holder in a Retraction Request to the
extent of the maximum number that may be so redeemed (rounded down to a whole
number of shares) as would not be contrary to such provisions and shall notify
the holder at least two Business Days prior to the Retraction Date as to the
number of Retracted Shares which will not be redeemed by Exchangeco. In any case
in which the redemption by Exchangeco of Retracted Shares would be contrary to
solvency requirements or other provisions of applicable law, Exchangeco shall
redeem the maximum number of Retracted Shares in accordance with section 10.2 of
these Share Provisions which the Board of Directors determine Exchangeco is, on
the Retraction Date, permitted to redeem, on a pro rata basis (disregarding
fractions) in proportion to the total number of Exchangeable Shares tendered for
retraction by each holder thereof, and Exchangeco shall issue to each holder of
Retracted Shares a new certificate, at the expense of Exchangeco, representing
the Retracted Shares not redeemed by Exchangeco pursuant to section 10.2 hereof.
Provided that the Retraction Request is not revoked by the holder in the manner
specified in section 10.7 hereof, the holder of any such Retracted Shares not
redeemed by Exchangeco pursuant to section 10.2 hereof as a result of solvency
requirements or other provisions of applicable law shall be deemed by giving the
Retraction Request to require Patch to purchase such Retracted Shares from such
holder on the Retraction Date or as soon as practicable thereafter on payment by
Patch to such holder of the Purchase Price for such Retracted Shares (the
"Exchange Right"), all as more specifically provided in the Exchange and Voting
Trust Agreement.

10.7 A holder of Retracted Shares may, by notice in writing given by the holder
to Exchangeco before the close of business on the Business Day immediately
preceding the Retraction Date, withdraw the Retraction Request, in which event
such Retraction Request shall be null and void and, for greater certainty, the
revocable offer constituted by the Retraction Request to sell the Retracted
Shares to Exchangeco or Patch, as the case may be, shall be deemed to have been
revoked.

Article 11

REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION

11.1 Subject to applicable law, and provided Patch has not exercised the
Redemption Call Right, Exchangeco shall on the Redemption Date redeem all but
not less than all of the then outstanding Exchangeable Shares for an amount per
Exchangeable Share (the "Redemption Price") equal to (i) the Current Market
Price of a Patch Share on the last Business Day prior to the Redemption Date
(which may be satisfied in full by Exchangeco causing Patch to deliver, in



--------------------------------------------------------------------------------



respect of each Exchangeable Share held by each respective holder thereof, one
Patch Share), plus (ii) the Unpaid Dividend Amount, if any, on each such
Exchangeable Share held by such holder on any dividend record date which
occurred prior to the Redemption Date.

11.2 In any case of a redemption of Exchangeable Shares under this Article 11,
Exchangeco shall send or cause to be sent to each holder of Exchangeable Shares
a notice in writing of the redemption by Exchangeco or the purchase by Patch
under the Redemption Call Right, as the case may be, of the Exchangeable Shares
held by such holder. In the case of a Redemption Date established in connection
with a Patch Control Transaction, an Exchangeable Share Voting Event and an
Exempt Exchangeable Share Voting Event, the written notice of redemption by
Exchangeco or the purchase by Patch under the Redemption Call Right will be sent
on or before the Redemption Date, on as many days prior written notice as may be
determined by the Board of Directors of Exchangeco to be reasonably practicable
in the circumstances, and in all other cases such notice shall be sent at least
60 days before the Redemption Date. In any such case, such notice shall set out
the formula for determining the Redemption Price or the Redemption Call Purchase
Price, as the case may be, the Redemption Date and, if applicable, particulars
of the Redemption Call Right.

11.3 On or after the Redemption Date and subject to the exercise by Patch of the
Redemption Call Right, Exchangeco shall cause to be delivered to the holders of
the Exchangeable Shares to be redeemed the Redemption Price for each such
Exchangeable Share, upon presentation and surrender at the registered office of
Exchangeco or at any office of the Trustee or Transfer Agent as may be specified
by Exchangeco in such notice of the certificates representing such Exchangeable
Shares, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the Act and the articles and
by-laws of Exchangeco and such additional documents and instruments as the
Trustee or Transfer Agent may reasonably require. Payment of the total
Redemption Price for such Exchangeable Shares shall be made by instruction to
the Transfer Agent to deliver to each holder, at the address of the holder
recorded in the securities register of Exchangeco or by holding for pick-up by
the holder at the registered office of Exchangeco or at any office of the
Transfer Agent as may be specified by Exchangeco in such notice, of certificates
representing Patch Shares (which shares shall be duly issued as fully paid and
non-assessable and shall be free and clear of any lien, claim or encumbrance)
and, if applicable, a cheque of Exchangeco payable at par at any branch of the
bankers of Exchangeco in payment of any such Unpaid Dividend Amount, in each
case, less any amounts withheld on account of tax required to be deducted and
withheld therefrom. On and after the Redemption Date, the holders of the
Exchangeable Shares called for redemption shall cease to be holders of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of
holders in respect thereof, other than the right to receive their proportionate
part of the total Redemption Price, unless payment of the total Redemption Price
for such Exchangeable Shares shall not be made upon presentation and surrender
of certificates in accordance with the foregoing provisions, in which case the
rights of the holders shall remain unaffected until the total Redemption Price
have been paid in the manner hereinbefore provided. Exchangeco shall have the
right at any time after the sending of notice of its intention to redeem the
Exchangeable Shares as aforesaid to deposit or cause to be deposited the total
Redemption Price for the Exchangeable Shares so called for redemption, or of
such of the said Exchangeable Shares represented by certificates that have not
at the date of such deposit been surrendered by the



--------------------------------------------------------------------------------



holders thereof in connection with such redemption, in a custodial account with
any chartered bank or agent named in such notice, less any amounts withheld on
account of tax required to be deducted and withheld therefrom. Upon the later of
such deposit being made and the Redemption Date, the Exchangeable Shares in
respect whereof such deposit shall have been made shall be redeemed and the
rights of the holders thereof after such deposit or Redemption Date, as the case
may be, shall be limited to receiving their proportionate part of the total
Redemption Price, for such Exchangeable Shares so deposited, against
presentation and surrender of the said certificates held by them, respectively,
in accordance with the foregoing provisions. Upon such payment or deposit of the
total Redemption Price, less any amounts withheld on account of tax required to
be deducted and withheld therefrom, the holders of the Exchangeable Shares shall
thereafter be considered and deemed for all purposes to be holders of the Patch
Shares delivered to them.

Article 12

CERTAIN RIGHTS OF PATCH TO ACQUIRE EXCHANGEABLE SHARES

12.1 Patch Liquidation Call Right:

(a) Patch shall have the overriding right (the "Liquidation Call Right"), in the
event of and notwithstanding the proposed liquidation, dissolution or winding-up
of Exchangeco pursuant to Article 9 of these Share Provisions, to purchase from
all but not less than all of the holders of Exchangeable Shares (other than any
holder of Exchangeable Shares which is an Affiliate of Patch) on the Liquidation
Date all but not less than all of the Exchangeable Shares held by each such
holder on payment by Patch of an amount per Exchangeable Share (the "Liquidation
Call Purchase Price") equal to (i) the Current Market Price of a Patch Share on
the last Business Day prior to the Liquidation Date (which may be satisfied in
full by Patch causing to be delivered to such holder one Patch Share), plus (ii)
the Unpaid Dividend Amount, if any, on each such Exchangeable Share held by such
holder on any dividend record date which occurred prior to the date of purchase
by Patch. In the event of the exercise of the Liquidation Call Right by Patch on
the Liquidation Date on payment by Patch to the holder of the Liquidation Call
Purchase Price for each such share, Exchangeco shall have no obligation to
redeem such shares so purchased by Patch.

(b) To exercise the Liquidation Call Right, Patch must notify the Trustee, the
holders of Exchangeable Shares, and Exchangeco, of Patch's intention to exercise
such right at least 45 days before the Liquidation Date in the case of a
voluntary liquidation, dissolution or winding-up of Exchangeco and at least five
Business Days before the Liquidation Date in the case of an involuntary
liquidation, dissolution or winding-up of Exchangeco. Exchangeco will notify the
holders of Exchangeable Shares as to whether or not Patch has exercised the
Liquidation Call Right forthwith after the expiry of the period during which the
same may be exercised by Patch. If Patch exercises the Liquidation Call Right,
then on the Liquidation Date Patch will purchase and the holders



--------------------------------------------------------------------------------



will sell all of the Exchangeable Shares then outstanding for a price per share
equal to the Liquidation Call Purchase Price.

(c) For the purposes of completing the purchase of the Exchangeable Shares
pursuant to the Liquidation Call Right, Patch shall ensure that the Transfer
Agent holds, on or before the Liquidation Date, sufficient certificates
representing the aggregate number of Patch Shares deliverable in respect of the
Liquidation Call Right and a cheque or cheques of Patch payable at par at any
branch of the bankers of Patch representing the aggregate Unpaid Dividend Amount
in payment of the Total Liquidation Call Purchase Price, in each case, less any
amounts withheld on account of tax required to be deducted and withheld
therefrom. Provided that Patch has complied with the immediately preceding
sentence, on and after the Liquidation Date the rights of each holder of
Exchangeable Shares will be limited to receiving such holder's proportionate
part of the total Liquidation Call Purchase Price payable by Patch upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder shall on and after the
Liquidation Date be considered and deemed for all purposes to be the holder of
the Patch Shares to which it is entitled. Upon surrender to the Transfer Agent
of a certificate or certificates representing Exchangeable Shares, together with
such other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Act and the articles and by-laws of Exchangeco and
such additional documents and instruments as the Transfer Agent may reasonably
require, the holder of such surrendered certificate or certificates shall be
entitled to receive in exchange therefor, and the Transfer Agent on behalf of
Patch shall deliver to such holder, a cheque or cheques of Patch payable at par
at any branch of the bankers of Patch in payment of the remaining portion, if
any, of the total Liquidation Call Purchase Price, in each case, less any
amounts withheld on account of tax required to be deducted and withheld
therefrom. If Patch does not exercise the Liquidation Call Right in the manner
described above, on the Liquidation Date the holders of the Exchangeable Shares
will be entitled to receive in exchange therefor the liquidation price otherwise
payable by Exchangeco in connection with the liquidation, dissolution or winding
up of Exchangeco pursuant to Article 9 of these Share Provisions.

(d) Patch shall at any time be entitled to assign all of its rights in this
section to an Affiliate of Patch provided that such company assumes all of
Patch's obligations under this Section.

12.2 Patch Redemption Call Right.

(a) Patch shall have the overriding right (the "Redemption Call Right"),
notwithstanding the proposed redemption of the Exchangeable Shares by Exchangeco
pursuant to Article 11 of these Share Provisions, to purchase from all but not
less than all of the holders of Exchangeable Shares (other than any holder of
Exchangeable Shares which is an Affiliate of Patch) on the Redemption Date all
but not less than all of the Exchangeable Shares held by each such holder on
payment by Patch to each holder of an amount per Exchangeable Share (the
"Redemption Call Purchase Price") equal to (i) the Current Market Price of a
Patch Share on the last Business Day prior to the



--------------------------------------------------------------------------------



Redemption Date, (which may be satisfied in full by Patch delivering to such
holder one Patch Share) plus (ii) the Unpaid Dividend Amount, if any, on each
Exchangeable Share held by such holder on any dividend record date which
occurred prior to the Redemption Date. In the event of the exercise of the
Redemption Call Right by Patch, each holder shall be obligated to sell all the
Exchangeable Shares held by the holder to Patch on the Redemption Date on
payment by Patch to the holder of the Redemption Call Purchase Price for each
such share, and Exchangeco shall have no obligation to redeem such shares so
purchased by Patch.

(b) To exercise the Redemption Call Right, Patch must notify the Trustee, the
Transfer Agent, the holders of Exchangeable Shares, and Exchangeco, of Patch's
intention to exercise such right at least 45 days before the Redemption Date,
except in the case of a redemption occurring as a result of a Patch Control
Transaction, an Exchangeable Share Voting Event or an Exempt Exchangeable Share
Voting Event or such shorter period as may be agreed, in writing, by Exchangeco,
Patch and the holders of the Exchangeable Shares, in which case Patch shall so
notify the Trustee, the Transfer Agent, the holders of Exchangeable Shares and
Exchangeco on or before the Redemption Date. Exchangeco will notify the holders
of Exchangeable Shares as to whether or not Patch has exercised the Redemption
Call Right forthwith after the expiry of the period during which the same may be
exercised by Patch. If Patch exercises the Redemption Call Right, on the
Redemption Date Patch will purchase and the holders will sell all of the
Exchangeable Shares then outstanding for a price per share equal to the
Redemption Call Purchase Price.

(c) For the purposes of completing the purchase of the Exchangeable Shares
pursuant to the Redemption Call Right, Patch shall ensure that the Transfer
Agent holds, on or before the Redemption Date, sufficient certificates
representing the aggregate number of Patch Shares deliverable in respect of the
Redemption Call Right and a cheque or cheques of Patch payable at par at any
branch of the bankers of Patch representing the aggregate Unpaid Dividend Amount
in payment of the total Redemption Call Purchase Price, in each case, less any
amounts withheld on account of tax required to be deducted and withheld
therefrom. Provided that Patch has complied with the immediately preceding
sentence, on and after the Redemption Date the rights of each holder of
Exchangeable Shares will be limited to receiving such holder's proportionate
part of the total Redemption Call Purchase Price payable by Patch upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder shall on and after the
Redemption Date be considered and deemed for all purposes to be the holder of
the Patch Shares to which it is entitled. Upon surrender to the Trustee or
Transfer Agent of a certificate or certificates representing Exchangeable
Shares, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the Act and the articles and
by-laws of Exchangeco and such additional documents and instruments as the
Transfer Agent may reasonably require, the holder of such surrendered
certificate or certificates shall be entitled to receive in exchange therefor,
and Transfer Agent on behalf of Patch shall deliver to such holder, certificates
representing the Patch Shares to which the holder is entitled and a cheque or
cheques of Patch payable at par at any branch of the bankers of



--------------------------------------------------------------------------------



Patch in payment of the remaining portion, if any, of the total Redemption Call
Purchase Price, in each case, less any amounts withheld on account of tax
required to be deducted and withheld therefrom. If Patch does not exercise the
Redemption Call Right in the manner described above, on the Redemption Date the
holders of the Exchangeable Shares will be entitled to receive in exchange
therefor the redemption price otherwise payable by Exchangeco in connection with
the redemption of the Exchangeable Shares pursuant to Article 11 of these Share
Provisions.

(d) Patch shall at any time be entitled to assign all of its rights in this
Section to an Affiliate of Patch provided that such company assumes all of
Patch's obligations under this Section.

 

Article 13

PURCHASE FOR CANCELLATION

13.1 Subject to applicable law and the articles of Exchangeco, Exchangeco may at
any time and from time to time offer to purchase for cancellation all or any
part of the outstanding Exchangeable Shares at any price by tender to all the
holders of record of Exchangeable Shares then outstanding or through the
facilities of any stock exchange on which the Exchangeable Shares are listed or
quoted at any price per share together with an amount equal to the Unpaid
Dividend Amount. If in response to an invitation for tenders under the
provisions of this Article 13, more Exchangeable Shares are tendered at a price
or prices acceptable to Exchangeco than Exchangeco is prepared to purchase, the
Exchangeable Shares to be purchased by Exchangeco shall be purchased as nearly
as may be pro rata according to the number of shares tendered by each holder who
submits a tender to Exchangeco, provided that when shares are tendered at
different prices, the pro rating shall be effected (disregarding fractions) only
with respect to the shares tendered at the price at which more shares were
tendered than Exchangeco is prepared to purchase after Exchangeco has purchased
all the shares tendered at lower prices. If part only of the Exchangeable Shares
represented by any certificate shall be purchased, a new certificate for the
balance of such shares shall be issued at the expense of Exchangeco.



--------------------------------------------------------------------------------



 

Article 14

VOTING RIGHTS

14.1 Except as required by applicable law and by Article 15, Article 16 and
Article 17 hereof, and by the provisions of the Support Agreement referred to in
Article 16 hereof, the holders of the Exchangeable Shares shall not be entitled
as such to receive notice of or to attend any meeting of the shareholders of
Exchangeco or to vote at any such meeting. The holders of Exchangeable Shares
shall, however, be entitled to notice of meetings of the shareholders called for
the purpose of authorizing the liquidation, dissolution or winding up of
Exchangeco or the sale, lease, or exchange of all or substantially all of the
property of Exchangeco other than in the ordinary course of business of
Exchangeco. Nothing herein shall be construed to limit the voting rights of any
issued and outstanding Patch Shares held in trust by the Trustee or otherwise
limit rights reserved to the holders of the Exchangeable Shares pursuant to the
terms of the Exchange and Voting Trust Agreement.

 

Article 15

AMENDMENT AND APPROVAL

15.1 The rights, privileges, restrictions, and conditions attaching to the
Exchangeable Shares may be added to, changed or removed but only with the
approval of the holders of the Exchangeable Shares given as hereinafter
specified.

15.2 Any approval given by the holders of the Exchangeable Shares to add to,
change or remove any right, privilege, restriction or condition attaching to the
Exchangeable Shares or any other matter requiring the approval or consent of the
holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been given in accordance with applicable law subject to a
minimum requirement that such approval be evidenced by resolution passed by not
less than two-thirds (2/3) of the votes cast on such resolution at a meeting of
holders of Exchangeable Shares duly called and held at which the holders of at
least two-thirds (2/3) of the outstanding Exchangeable Shares at that time are
present or represented by proxy; provided that, if at any such meeting the
holders of at least two-thirds (2/3) of the outstanding Exchangeable Shares at
that time are not present or represented by proxy within one-half hour after the
time appointed for such meeting, then the meeting shall be adjourned to such
date not less than five (5) days thereafter and to such time and place as may be
designated by the Chairman of such meeting. At such adjourned meeting the
holders of Exchangeable Shares present or represented by proxy thereat may
transact the business for which the meeting was originally called and a
resolution passed thereat by the affirmative vote of not less than two-thirds
(2/3) of the votes cast on such resolution at such meeting shall constitute the
approval or consent of the holders of the Exchangeable Shares.



--------------------------------------------------------------------------------



 

Article 16

RECIPROCAL CHANGES, ETC. IN RESPECT OF PATCH SHARES

16.1 Each holder of an Exchangeable Share acknowledges that the Support
Agreement provides that Patch will not without the prior approval of Exchangeco
and the prior approval of the holders of the Exchangeable Shares given in
accordance with 15.2 of these Share Provisions:

(a) issue or distribute Patch Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Patch Shares) to the holders of
all or substantially all of the then outstanding Patch Shares by way of stock
dividend or other distribution, other than an issue of Patch Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Patch Shares) to holders of Patch Shares who exercise an option to receive
dividends in Patch Shares (or securities exchangeable for or convertible into or
carrying rights to acquire Patch Shares) in lieu of receiving cash dividends;

(b) issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Patch Shares entitling them to
subscribe for or to purchase Patch Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Patch Shares); or

(c) issue or distribute to the holders of all or substantially all of the then
outstanding Patch Shares:

(i) shares or securities of Patch of any class other than Patch Shares (other
than shares convertible into or exchangeable for or carrying rights to acquire
Patch Shares);

(ii) rights, options or warrants other than those referred to in 16.1(b) above;

(iii) evidences of indebtedness of Patch; or

(iv) assets of Patch,

unless (a) Patch is permitted under applicable law to issue or distribute the
economic equivalent on a per share basis of such rights, options, securities,
shares, evidences of indebtedness or other assets to holders of the Exchangeable
Shares in which any and all such cases, such rights, options, securities,
shares, evidences of indebtedness or other assets shall be delivered by Patch to
the Trustee; and (b) the economic equivalent on a per share basis of such
rights, options, securities, shares, evidences of indebtedness or other assets
is issued or distributed simultaneously by the Trustee to holders of the
Exchangeable Shares.

16.2 Each holder of an Exchangeable Share acknowledges that the Support
Agreement further provides that Patch will not without the prior approval of
Exchangeco and the prior approval of the holders of the Exchangeable Shares
given in accordance with section 15.2 of these Share Provisions:

(a) subdivide, redivide or change the then outstanding Patch Shares into a
greater number of Patch Shares;

(b) reduce, combine, consolidate or change the then outstanding Patch Shares
into a lesser number of Patch Shares; or

(c) reclassify or otherwise change the Patch Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Patch Shares,

unless (i) Patch is permitted under applicable law to undertake an action
described in sections (a), (b) or (c) above; and (ii) the same or an
economically equivalent change shall on a per share basis simultaneously be made
to, or in the right of the holders of the Exchangeable Shares.

16.3 Each holder of an Exchangeable Share acknowledges that the Support
Agreement further provides that the aforesaid provisions of the Support
Agreement shall not be changed without the approval of the holders of the
Exchangeable Shares given in accordance with section 15.2 of these Share
Provisions.

 

Article 17

ACTIONS BY THE CORPORATION UNDER THE SUPPORT AGREEMENT

17.1 Exchangeco will take all such actions and do all such things as shall be
necessary or advisable to perform and comply with and to ensure performance and
compliance by Patch and Exchangeco with all provisions of the Support Agreement
and the Share Provisions applicable to Patch, Exchangeco and the holders of the
Exchangeable Shares, in accordance with the terms thereof including, without
limitation, taking all such actions and doing all such things as shall be
necessary or advisable to enforce to the fullest extent possible for the direct
benefit of Exchangeco and the holders of the Exchangeable Shares all rights and
benefits in favour of Exchangeco and the holders of the Exchangeable Shares
under or pursuant to such agreement.

17.2 Exchangeco shall not propose, agree to or otherwise give effect to any
amendment to, or waiver or forgiveness of its rights or obligations under, the
Support Agreement without the approval of the holders of the Exchangeable Shares
given in accordance with section 15.2 of these Share Provisions, other than such
amendments, waivers and/or forgiveness as may be necessary or advisable for the
purposes of:

(a) adding to the covenants of Patch to such agreement for the protection of
Exchangeco or the holders of the Exchangeable Shares thereunder;

(b) making such provisions or modifications not inconsistent with such agreement
as may be necessary or desirable with respect to matters or questions arising
thereunder which, in the good faith opinion of the Board of Directors, it may be
expedient to make, provided that the Board of Directors shall be of the good
faith and reasonable opinion, after consultation with counsel, that such
provisions and modifications will not be prejudicial to the interests of the
holders of the Exchangeable Shares; or

(c) making such changes in or corrections to such agreement which, on the advice
of counsel to Exchangeco, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error contained therein, provided that the Board of
Directors shall be of the good faith and reasonable opinion, that such changes
or corrections will not be prejudicial to the interests of the holders of the
Exchangeable Shares.

 

Article 18

LEGEND; CALL RIGHTS

18.1 The certificates evidencing the Exchangeable Shares shall contain or have
affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Support Agreement, the provisions herein relating
to the Liquidation Call Right, the Retraction Call Right and the Redemption Call
Right.

18.2 Each holder of an Exchangeable Share, whether of record or beneficial, by
virtue of becoming and being such a holder shall be deemed to acknowledge each
of the Liquidation Call Right, the Retraction Call Right and the Redemption Call
Right, in each case, in favour of Patch, and the overriding nature thereof in
connection with the liquidation, dissolution or winding-up of Exchangeco or the
retraction or redemption of Exchangeable Shares, as the case may be, and to be
bound thereby in favour of Patch as therein provided.

 

Article 19

NOTICES

19.1 Any notice, request or other communication to be given to Exchangeco by a
holder of Exchangeable Shares shall be in writing and shall be valid and
effective if given by personal or courier delivery to the registered office of
Exchangeco and addressed to the attention of the President. Any such notice,
request or other communication shall only be deemed to have been given and
received upon actual receipt thereof by Exchangeco.



--------------------------------------------------------------------------------



 

19.2 Any presentation and surrender by a holder of Exchangeable Shares to
Exchangeco, the Trustee or the Transfer Agent of certificates representing
Exchangeable Shares in connection with the liquidation, dissolution or
winding-up of Exchangeco or the retraction or redemption of Exchangeable Shares
shall be made by personal or courier delivery to the registered office of
Exchangeco or to such office of the Trustee or the Transfer Agent as may be
specified by Exchangeco, in each case, addressed to the attention of the
President of Exchangeco. Any such presentation and surrender of certificates
shall only be deemed to have been made and to be effective upon actual receipt
thereof by Exchangeco, the Trustee or the Transfer Agent, as the case may be.

 

19.3 Any notice, request or other communication to be given to a holder of
Exchangeable Shares by or on behalf of Exchangeco shall be in writing and shall
be valid and effective if given by personal or courier delivery to the address
of the holder recorded in the securities register of Exchangeco or, in the event
of the address of any such holder not being so recorded, then at the last known
address of such holder. Any such notice, request or other communication, if
given by mail, shall be deemed to have been given and received on the date of
delivery. Accidental failure or omission to give any notice, request or other
communication to one or more holders of Exchangeable Shares shall not invalidate
or otherwise alter or affect any action or proceeding to be taken by Exchangeco
pursuant thereto.

APPENDIX 1

FORM OF NOTICE OF RETRACTION

To: Patch Energy Inc. (the "Exchangeco")

This notice is given pursuant to Article 10 of the provisions (the "Share
Provisions") attaching to the Series A Preferred Shares of Exchangeco
represented by the certificate (the "Certificate") which accompanies this notice
and all capitalized words and expressions used in this notice that are defined
in the Share Provisions have the meanings ascribed to such words and expressions
in such Share Provisions.

The undersigned hereby notifies Exchangeco that, subject to the Retraction Call
Right referred to below, the undersigned desires to have Exchangeco redeem in
accordance with Article 10 of the Share Provisions:

[ ] all share(s) represented by the Certificate; or

[ ] ________________ share(s) only.

The undersigned hereby notifies Exchangeco that the Retraction Date shall be:



--------------------------------------------------------------------------------



NOTE: The Retraction Date must be a Business Day and must not be less than 10
Business Days or more than 15 Business Days after the date upon which this
notice is delivered to Exchangeco. If no such Business Day is specified above,
the Retraction Date shall be deemed to be the 15th Business Day after the date
on which this notice is delivered to Exchangeco.

The undersigned acknowledges the overriding Retraction Call Right of Patch
International Inc. ("Patch") to purchase all but not less than all the Retracted
Shares from the undersigned and that this notice is and shall be deemed to be a
revocable offer by the undersigned to sell such shares to Patch in accordance
with the Retraction Call Right on the Retraction Date for the Purchase Price and
on the other terms and conditions set out in section 6.3 of the Share
Provisions. This notice of retraction, and this offer to sell the Retracted
Shares to Patch, may be revoked and withdrawn by the undersigned only by notice
in writing given to Exchangeco at any time before the close of business on the
Business Day immediately preceding the Retraction Date as provided in
section 10.7 of the Share Provisions.

The undersigned acknowledges that if, as a result of solvency provisions of
applicable law, Exchangeco is unable to redeem all Retracted Shares, the
undersigned will be deemed to have exercised the Exchange Right (as defined in
the Share Provisions) so as to require Patch, to purchase the unredeemed
Retracted Shares.

The undersigned hereby represents and warrants to Exchangeco and Patch that the
undersigned:

(select one)

[ ] is

[ ] is not

a non-resident of Canada for purposes of the Income Tax Act (Canada). The
undersigned acknowledges that, in the absence of an indication that the
undersigned is not a non-resident of Canada, withholding on account of Canadian
tax may be made from amounts payable to the undersigned on the redemption or
purchase of the Retracted Shares.

The undersigned hereby represents and warrants to Exchangeco and Patch that the
undersigned has good title to, and owns, the share(s) represented by the
Certificate to be acquired by Exchangeco or Patch, as the case may be, free and
clear of all liens, claims and encumbrances except with respect to restrictions
and legends required for purposes of compliance with U.S. federal securities
laws.

„ Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder from the Transfer Agent, failing which the securities and any
cheque(s) will be mailed to the last address of the shareholder as it appears on
the register.



--------------------------------------------------------------------------------



 

Date:

 

Name of Person in Whose Name Securities or Cheque(s) are to be Registered,
Issued or Delivered (please print)

 

Street Address or P.O. Box

 

Signature of Shareholder

 

City, Province and Postal Code

 

Signature Guaranteed by

NOTE: (1) This panel must be completed and the Certificate, together with such
additional documents as the Transfer Agent may require, must be deposited with
the Transfer Agent. The securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares will be issued and registered in,
and made payable to, respectively, the name of the shareholder as it appears on
the register of Exchangeco and the securities and any cheque(s) resulting from
such retraction or purchase will be delivered to such shareholder as indicated
above, unless the form appearing immediately below is duly completed.

(2) If this notice of retraction is for less than all of the shares represented
by the Certificate, a certificate representing the remaining share(s) of
Exchangeco represented by the Certificate will be issued and registered in the
name of the shareholder as it appears on the register of Exchangeco, unless the
share transfer power on the reverse side of the Certificate is duly completed in
respect of such share(s)

